Election/Restrictions
Applicant’s election of Group I, drawn to claims 1-11, in the reply filed on 02/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/2021.

DETAILED ACTION
Claim(s) 1-11 is/are hereby under examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2018 are being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2, line 2 introduces “two electrodes”. Claim 2, line 3 introduces “a voltage controller operably connected to the two inter-digitated electrodes”. For the purposes of examination the “two electrodes” and “two 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation “wherein the electrodes are inter-digitated” fails to further limit the subject matter of the claim 2, which claim 4 depends from. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James Etzkorn (Pat. No. US 10004433), hereinafter referred to as Etzkorn.
The claim is generally directed towards a probe for a biosensor, the probe comprising: a base substrate; and two inter-digitated electrodes overlying the base substrate, wherein the probe is implantable using a needle of size 26-gauge or below.
Regarding Claim 1, Etzkorn discloses a probe for a biosensor (Fig. 3, element 300, “electrochemical sensor”), the probe comprising: a base substrate (Fig. 3, element 315, “substrate”); and two inter-digitated electrodes overlying the base substrate (Fig. 3, elements 320 and 330, “working electrode and reference electrode” and col. 16, lines 7-20, “the electrochemical sensor includes a working electrode and a reference electrode disposed on a substrate” and col. 16, lines 50-56, “the working electrode and the reference electrode can be arranged such that finger extensions of the two electrodes are interdigitated with one another”), wherein the probe is implantable (col. 16, lines 7-20, “the electrochemical sensor can be included in a body-mountable or implantable device”) using a needle of size 26-gauge or below (col. 18, lines 23-26, “the working electrode 320 can be a conductive material patterned on a substrate to have a width of about 25 micrometers, a length of about 1,000 micrometers, and a thickness of about 0.5 micrometers … the reference electrode 330 can have a similar thickness”. The inner diameter of a 26 gauge needle is 0.26 millimeters, therefore the sensor would be able to be implanted with a 26 gauge needle size or smaller).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (Pat. No. US 8234076), hereinafter referred to as Carpenter in view of James Etzkorn (Pat. No. US 10004433), hereinafter referred to as Etzkorn.
The claims are generally directed towards a sensor, comprising: a sensor probe comprising a base substrate and two electrodes; a voltage controller; a current sensor; and a processor module.
Regarding Claim 2, Carpenter discloses a sensor (Abstract and Fig. 3, element 300, “biosensor”), comprising: a sensor probe (Fig. 3, element 304, “sensor strip”) comprising a base substrate (Fig. 3, element 306, “base”) and two electrodes (Fig. 3, element 314, “sample interface has conductors connected to a working electrode and a counter electrode”); a voltage controller (Fig. 3, element 324, “signal generator”) element operably connected to the electrodes of the probe (col. 16, para. 1, “the signal generator 324 provides electrical input signals to the sensor interface 318), the voltage controller operable to apply multiple voltage pulses to one of the electrodes (col. 16, para. 1, “the electrical input signals may be applied as a single pulse or in multiple pulses, sequences, or cycles”); a current sensor (Fig. 3, element 322, “processor”) operable to measure a current response to the multiple voltage pulses (col. 16, para. 4, “The processor 322 receives and measures output signals from the sensor interface 318. The output signals may be electrical signals, such as current.”); and a processor (Fig. 3, element 322, “processor”) module operably connected to the current sensor, the processor module operable to calibrate the current sensor on the basis of the current response (col. 16, para. 4, “the processor 322 may normalize the assay output signal and compare the normalized signal to one or more control limits”).

	Carpenter states at col. 9, lines 9-11 that other biosensors with additional electrodes and different configurations can be used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working electrode and counter electrode disclosed by Carpenter with an interdigitated electrode configuration based on the suggestion disclosed by Carpenter to arrive at the claimed invention. 
	In addition, Etzkorn teaches at Fig. 3 and col. 16, lines 7-20 and lines 53-57 of an electrochemical sensor that is implanted with electrodes in an interdigitated pattern. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working electrode and counter electrode disclosed by Carpenter to include the interdigitated working and counter electrodes taught by Etzkorn. Substituting the known elements of interdigitated electrodes for the electrodes disclosed by Carpenter would have yielded the predictable result of measuring an analyte of interest within the body. Including interdigitated electrodes allows for a symmetrical arrangement so that the voltage potential is similar along both side edges of the working electrode (col. 17, lines 22-26).  
Regarding Claim 3, modified Carpenter discloses the sensor of Claim 2. 
However, modified Carpenter does not disclose wherein the sensor probe is implantable using a needle of size 26-gauge or below. 
Etzkorn teaches at col. 16, lines 14-18 and col. 18, lines 23-26 of an electrochemical sensor that is configured to be implantable and has a width of about 25 micrometers, a length of about 1,000 micrometers and a thickness of about 0.5 micrometers. The dimensions of the substrate would allow for it to be implanted with a 26 gauge needle or smaller, since a 26 gauge 
Regarding Claim 4, modified Carpenter discloses the sensor of Claim 2, wherein the electrodes are inter-digitated (Etzkorn, Fig. 3 and col. 16, lines 50-56, “the working electrode and the reference electrode can be arranged such that finger extensions of the two electrodes are interdigitated with one another”).
Regarding Claim 5, modified Carpenter discloses the sensor of Claim 2, wherein the current response is of the form of a Cottrell profile having a run-in section and a steady-state section (Fig. 2 and col. 8, lines 19-34, “the output signal may be measured constantly or periodically during transient (run-in section) or steady-state output”, wherein the output is a current in response to a voltage pulse) and wherein the processor module is operable to calibrate the current sensor on the basis of an analysis of the run-in section (col. 16, lines 40-44, “the processor 322 may normalize the assay output signal and compare the normalized signal to one or more control limits”).
Regarding Claim 6, modified Carpenter discloses the sensor of Claim 5, wherein the processor module is operable to calibrate the current sensor on the basis of a measured rate of change of current with respect to time of the run-in section (Fig. 2 and col. 16, lines 60-64, “the 
Regarding Claim 7, modified Carpenter discloses the sensor of Claim 5, wherein the processor module is operable to calibrate the current sensor by comparing the run-in section of the current response with run-in sections of pre-determined Cottrell profiles (col. 13, lines 21-27, “the biosensor compares the normalized output signal with one or more control limits … control limits may be selected or predetermined for application to all or particular portions of the output signal”).
Regarding Claim 8, modified Carpenter discloses the sensor of Claim 2, wherein the voltage controller is further operable to apply multiple voltage pulses to the other one of the electrodes for regeneration of the electrodes (col. 9, lines 53-57, “the biosensor continues applying pulses from the assay input signal to the working and counter electrodes until the end of the assay period or for as long as desired by the biosensor”).
Regarding Claim 9, modified Carpenter discloses the sensor of Claim 8, wherein the voltage controller is operable to sequentially apply a voltage pulse to one of the electrodes for stimulating a current response and a voltage pulse to the other one of the electrodes for regeneration of the electrodes (col. 9, lines 44-52, “the biosensor applies a first pulse to the working and counter electrodes … the biosensor may apply a second pulse to the working and counter electrodes”).
Regarding Claim 10, modified Carpenter discloses the sensor of Claim 2, wherein the voltage controller is operable to apply the multiple voltage pulses in periodic blocks (Fig. 2, pulse 2, 3, 4, and 5), wherein a total application time of the periodic blocks is about one 
Regarding Claim 11, modified Carpenter discloses the sensor of Claim 5, wherein the processor module is operable to determine a glucose concentration on the basis of an instantaneous current measurement measured by the current sensor in the steady-state section (col. 16, lines 53-64, “the processor determines analyte concentrations from the assay output signals and col. 7, lines 33-35, “the biosensor may be utilized to determine one or more analyte concentrations, such as glucose”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/K.W.K./Examiner, Art Unit 3791           

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791